AO 85A (Rev. 02/17) Notice, Consent, and Reference of a Dispositive Motion to a Magistrate Judge

 

UNITED STATES DISTRICT COURT
for the
Middle District of Florida

Jennifer M. Hykes

Plaintiff
Civil Action No. 8:20-cv-806-T-60SPF

Vv.
School Board of Pinellas County, Florida
oe Defendant

Nee Nee ee eee

NOTICE, CONSENT, AND REFERENCE OF A DISPOSITIVE MOTION TO A MAGISTRATE JUDGE

Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings and enter a final order dispositive of each motion. A magistrate judge may exercise this authority only if
all parties voluntarily consent.

You may consent to have motions referred to a magistrate judge, or you may withhold your consent without
adverse substantive consequences. The name of any party withholding consent will not be revealed to any judge who
may otherwise be involved with your case.

Consent to a magistrate judge’s consideration of a dispositive motion. The following parties consent to have a
United States magistrate judge conduct any and all proceedings and enter a final order as to each motion identified below

(identify each motion by document number and title).

Motions: Defendant's Motion to Dismiss

 

p Printed ames of parties and attorneys Signatures of parties or attorneys Dates
atrick K. Elott, Esquire /s/ Patrick K. Elliott 8/28/20
Laurie A. Dart, Esquire /s/ Laurie A. Dart 8/28 1/2026 - :

 

Reference Order

IT IS ORDERED: The motions are referred to a United States magistrate judge to conduct all proceedings and
enter a final order on the motions identified above in accordance with 28 U.S.C. § 636(c).

Date:

District Judge's signature

Printed name and title

Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge. Do not return this form to a judge.
